DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the application as originally filed describes a multilayer anode in general (fig. 2), there is no mention of the anode being a reflection multilayer anode. Therefore, the claimed subject matter of the reflection multilayer anode was not properly described in the application as originally filed, and the claim is rejected for failing to comply with the written description requirement.  

Claims 1-4, 6, 8-14, 16-17, 19-23, and 25-27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The independent claims require wherein the anode microstructure is arranged in a periodically recurring manner along a surface of the multilayer anode. The claims also require the multilayer anode including the first and second anode layers, which form the anode microstructure. Therefore, the claims in essence require wherein the anode microstructure (which is the multilayer anode) be arranged along a surface of the multilayer anode. However, it is not clear how the anode microstructure (i.e., the multilayer anode) can be arranged along a surface of itself (i.e., the multilayer anode). Therefore, the claims are rejected for being indefinite. These rejections may be overcome by deleting “along a surface of the multilayer anode” in claim 1 and deleting “along a surface of the reflection multilayer anode” in claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-14, 19, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2018/0261350; hereinafter Yun) in view of Puusaari (US 7203283). 

Regarding claim 1, Yun discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) to emit an electron beam; a lower surface structure (1004); and a multilayer anode (with 700) on the lower surface structure (1004), the multilayer anode including a first anode layer (700) facing the electron beam (11), the first anode layer including a first anode material (700) to generate a radiation (from 700) via the electron beam (11); wherein the first anode layer forms an anode microstructure (par. 
However, Yun fails to disclose a second anode layer facing away from the electron beam, the first anode layer including a first anode material to generate a braking radiation via the electron beam and the second anode layer including a second anode material to generate a further x-ray radiation via the braking radiation, wherein the further x-ray radiation is relatively more monochromatic than the braking radiation and wherein the first anode layer and the second anode layer share a common planar contact area.
Puusaari teaches a second anode layer (112) facing away from the electron beam, the first anode layer including a first anode material (col. 3:49-50) to generate a braking radiation via the electron beam and the second anode layer including a second anode material (col. 3:40-42) to generate a further x-ray radiation via the braking radiation, wherein the further 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Puusaari, since one would have been motivated to make such a modification for good characteristic peaks (Puusaari: col. 2:15-20). 

Regarding claim 2, Puusaari teaches wherein the first anode material (col. 3:49-50), in a characteristic line of an emission spectrum, differs from the second anode material (col. 3:40-42). 

Regarding claim 3, Puusaari teaches wherein the first anode material includes at least one of tungsten or gold (col. 3:49-50). 

Regarding claim 4, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42).

Regarding claim 9, Yun discloses an x-ray device, comprising: the x-ray source (fig. 3d) and an x-ray detector (title). Puusaari teaches an x-ray tube (title). 

Regarding claim 11, Puusaari teaches wherein the first anode material includes at least one of tungsten or gold (col. 3:49-50). 

Regarding claim 12, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3: 40-42). 

Regarding claim 13, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42). 

Regarding claim 14, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42). 

Regarding claim 19, Yun discloses an x-ray device, comprising: the x-ray source (fig. 3d) and an x-ray detector (title). Puusaari teaches an x-ray tube (title). 

Regarding claim 21, Yun discloses wherein the electron beam (11) impinges on the surface of the multilayer anode at an angle of incidence of between 20° and 50° (fig. 3d and par. 63).

Regarding claim 22, Yun discloses wherein the electron beam (11) impinges on the surface of the multilayer anode at an angle of incidence of about 45° (fig. 3d and par. 63).

Regarding claim 23, Yun discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) configured to emit an electron beam; and a reflection (for visible light) multilayer anode (1000) including a first anode layer (700), the first anode layer (700)  facing the emitter (for 11) and including a first anode material (700) to generate electromagnetic ra
However, Yun fails to disclose a second anode layer facing away from the emitter and including a second anode material to generate x-ray radiation based on the electromagnetic radiation, wherein the x-ray radiation is more monochromatic than the electromagnetic radiation, and a planar surface of the first anode layer is adjoined to a planar surface of the second anode layer. 
Puusaari teaches a second anode layer (112) facing away from the emitter and including a second anode material to generate x-ray radiation based on the electromagnetic radiation, wherein the x-ray radiation is more monochromatic than the electromagnetic radiation (col. 3:40-50; due to the anode materials), and a planar surface of the first anode layer is adjoined to a planar surface of the second anode layer (fig. 1:112 and 113). 


Regarding claim 26, Yun discloses wherein the contact area is at an angle of less than 90 degrees with respect to a surface of the lower surface structure (fig. 3d). Puusaari teaches the common planar contact area (fig. 1:112 and 113). 

Claims 1-2, 9, 19, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Aoki et al. (US 2008/0084966; hereinafter Aoki).

Regarding claim 1, Yun discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) to emit an electron beam; a lower surface structure (1004); and a multilayer anode (with 700) on the lower surface structure (1004), the multilayer anode including a first anode layer (700) facing the electron beam (11), the first anode layer including a first anode 
However, Yun fails to disclose a second anode layer facing away from the electron beam, the first anode layer including a first anode material to generate a braking radiation via the electron beam and the second anode layer including a second anode material to generate a further x-ray radiation via the braking radiation, wherein the further x-ray radiation is relatively more monochromatic than the braking radiation and wherein the first anode layer and the second anode layer share a common planar contact area.
Aoki teaches a second anode layer (119) facing away from the electron beam, the first anode layer including a first anode material (118) to 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Aoki, since one would have been motivated to make such a modification for more efficient generation of a characteristic x-ray (Aoki: par. 12). 

Regarding claim 2, Aoki teaches wherein the first anode material (118), in a characteristic line of an emission spectrum (120), differs (121) from the second anode material (119). 

Regarding claim 9, Yun discloses an x-ray device, comprising: the x-ray source (fig. 3d) and an x-ray detector (par. 2). Aoki teaches the x-ray tube (fig. 1).

Regarding claim 19, Yun discloses an x-ray device, comprising: the x-ray source (fig. 3d) and an x-ray detector (par. 2). Aoki teaches the x-ray tube (fig. 1).

Regarding claim 21, Yun discloses wherein the electron beam (11) impinges on the surface of the multilayer anode at an angle of incidence of between 20° and 50° (fig. 3d and par. 63).

Regarding claim 22, Yun discloses wherein the electron beam (11) impinges on the surface of the multilayer anode at an angle of incidence of about 45° (fig. 3d and par. 63).

Regarding claim 23, Yun discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) configured to emit an electron beam; and a reflection (for visible light) multilayer anode (1000) including a first anode layer (700), the first anode layer (700)  facing the emitter (for 11) and including a first anode material (700) to generate electromagnetic ra
However, Yun fails to disclose a second anode layer facing away from the emitter and including a second anode material to generate x-ray radiation based on the electromagnetic radiation, wherein the x-ray radiation is more monochromatic than the electromagnetic radiation, and a planar surface of the first anode layer is adjoined to a planar surface of the second anode layer.
Aoki teaches a second anode layer (119) facing away from the emitter and including a second anode material (119) to generate x-ray radiation (121) based on the electromagnetic radiation (120), wherein the x-ray radiation is more monochromatic than the electromagnetic radiation (par. 12), and a planar surface of the first anode layer is adjoined to a planar surface of the second anode layer (fig. 2).


Regarding claim 26, Yun discloses wherein the contact area is at an angle of less than 90 degrees with respect to a surface of the lower surface structure (fig. 3d). Aoki teaches the common planar contact area (fig. 2). 

Claims 6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Aoki as applied to claims 1-2 above, and further in view of Holland et al. (US 2004/0136499; hereinafter Holland).

Regarding claims 6 and 16, Yun as modified above suggests claims 1-2. Yun further discloses wherein the multilayer anode includes additional layers (700) relative to the electron beam (11). Aoki further teaches wherein the multilayer anode includes a layer (118) facing the electron beam and another anode layer (119) facing away from the electron beam, 
However, Yun fails to disclose wherein anode material, in a characteristic line of an emission spectrum, differs from another anode material.
Holland teaches the multilayer anode (44) relative to the electron beam (from 64), and wherein anode material, in a characteristic line of an emission spectrum, differs from another anode material (par. 16).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Holland, since one would have been motivated to make such a modification for better depictions (Holland: par. 36). 

Regarding claims 8 and 17, Yun discloses wherein the electron beam (11) is directed at the first anode layer or at the third anode layer (700). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Aoki as applied to claims 9 and 19 above, and further in view of Silver (US 2019/0252149).
Yun as modified above suggests claims 9 and 19. 
However, Yun fails to disclose a mammography device, comprising: the x-ray device; and a chest support apparatus. 
Silver teaches a mammography device, comprising: the x-ray device; and a chest support apparatus (par. 150: monochromatic x-rays can be used to examine compressed breasts). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Silver, since these systems were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for optimal images (Silver: par. 2).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yun and (Puusaari or Aoki) as applied to claim 1 above, and further in view of Dalakos et al. (US 2016/0300686; hereinafter Dalakos).
Yun as modified above suggests claim 1. 
However, Yun fails to disclose wherein the at least one of a heat-resistance or a heat-conductive cooling material includes tungsten.
Dalakos teaches wherein the at least one of a heat-resistance or a heat-conductive cooling material includes tungsten (par. 48: tungsten substrate).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Dalakos, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (Dalakos: par. 48). One would have been motivated to make such a modification for heat protection (Dalakos: par. 48). 

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884